I think the judgment of the General Term in this case should be affirmed on the ground that the defendant by his contract, assumed the absolute duty of repairing a public thoroughfare, and is therefore liable in a civil action in behalf of any individual who has sustained special damage as the immediate consequence of his neglect to repair. It is not necessary to the right of action to hold that the defendant is a public officer. By his contract with the State he assumed a duty to the public. If he is not to be regarded as a public officer in all respects, it is at least true that certain public functions formerly discharged by public officers were farmed out to him by authority of law, and for a breach of duty in respect to the exercise of such functions, he is liable to any person injured thereby. (Lane v. Cotton, 1 Ld. Raym., 646, per POWYS, J.) *Page 403 
His duty and liability to persons navigating the canals do not depend on his receiving a compensation from them directly, such as tolls or fees.
His duty being absolute, unconditional and fixed, differs from that of commissioners of highways, upon whom no duty to repair attaches, until funds are provided for that purpose by the public. (29 N.Y., 397.)
As an affirmance of the judgment below will overrule the decision of the Supreme Court in the case of Fish v. Dodge
(38 Barb., 163), in which I took part, it is proper to say that in that case I regarded the prior decision of the same court in the eighth district, in Minard v. Mead (id., 174), as controlling, and I therefore followed it, although not satisfied with it.
Judgment affirmed. *Page 404